

Exhibit 10.2
    


CHANGE IN CONTROL AGREEMENT
This Change in Control Agreement (this “Agreement”), effective as of November 1,
2017 is made between ABM Industries Incorporated, a Delaware corporation (the
“Company”) and the individual executing this Agreement as the Executive on the
signature page (the “Executive”). This Agreement supersedes any other prior
Change in Control Agreement between Executive and the Company.
RECITALS
A.    The Executive is a senior executive of the Company and has made and is
expected to continue to make major contributions to the short- and long-term
profitability, growth and financial strength of the Company;
B.    The Company recognizes that the possibility of a Change in Control, as
hereinafter defined, exists and that such possibility, and the uncertainty it
may create among management, may result in the distraction or departure of
management personnel, to the detriment of the Company and its stockholders,
including a reduction of the value received by stockholders in a Change in
Control transaction;
C.    The Company desires to assure itself of both present and future continuity
of management and to establish fixed severance benefits for certain of its
senior executives, including the Executive, applicable in the event of a Change
in Control; and
D.    The Company desires to provide additional inducement for the Executive to
continue to remain in the employ of the Company. Accordingly, the Company and
the Executive agree as follows:
1.
Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a)“After-Tax Amount” means the amount to be received by an Executive determined
on an after-tax basis taking into account the excise tax imposed pursuant to
Section 4999 of the Code, any tax imposed by any comparable provision of state
law and any applicable federal, state and local income and employment taxes.
(b)“Base Pay” means the Executive’s annual base salary rate as in effect at the
time a determination is required to be made under Section 4.
(c)“Board” means the Board of Directors of the Company; any action of the Board
herein contemplated will be valid if adopted by a majority of the total number
of directors then in office or a majority of the Incumbent Directors and, for
purposes of interpreting, amending or waiving any portion of this Agreement, may
be adopted by a majority of the Incumbent Directors by written action, whether
or not unanimous, or may be delegated by specific action of the Board of
Directors after the     date hereof to any directorate committee comprised
solely of Incumbent Directors who are also Independent Directors.


1

--------------------------------------------------------------------------------




(d)“Cause” shall mean, with respect to the Executive: (i) the willful and
continued failure to substantially perform the Executive’s duties and
responsibilities for reasons other than death or disability, after a written
demand for substantial performance is delivered to him/her by the Company which
specifically identifies the manner in which the Company believes that the
Executive has not substantially performed the Executive’s duties; (ii) the
Executive’s conviction (or entry of a plea bargain admitting criminal guilt) of
any felony or a misdemeanor involving moral turpitude; (iii) intentional breach
by the Executive of his/her fiduciary obligations to the Company or any
securities laws applicable to the Company for which Executive has direct
responsibility and of which he was not acting under instructions of the Board or
under the belief, based on advice of Company counsel, that his conduct was
appropriate; or (iv) intentional wrongful engagement by the Executive in any
Competitive Activity; and, for purposes of this subsection (iv), any such act
shall have been demonstrably and materially harmful to the Company. For purposes
of this Agreement, no act or failure to act on the part of the Executive will be
deemed “intentional” if it was due primarily to an error in judgment or
negligence, but will be deemed “intentional” only if done or omitted to be done
by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Company. No Cause
shall exist until the Company has given Executive written notice describing the
circumstances giving rise to Cause in reasonable detail and, to the extent such
circumstances are susceptible to remedy, Executive has failed to remedy such
circumstances within fifteen (15) days of receiving such notice.
(e)“Change in Control” means that any of the following events occurs; provided
that the occurrence of such event constitutes a “change in effective ownership
or control” of the Company, as defined in Section 409A:
(i)any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) (A) is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
more than 35% of the combined voting power of the then-outstanding Voting Stock
of the Company or succeeds in having nominees as directors elected in an
“election contest” within the meaning of Rule 14a-12(c) under the Exchange Act
and (B) within 18 months after either such event, individuals who were members
of the Board immediately prior to either such event cease to constitute a
majority of the members of the Board; or
(ii)a majority of the Board ceases to be comprised of Incumbent Directors; or
(iii)the consummation of a reorganization, merger, consolidation, plan of
liquidation or dissolution, recapitalization or sale or other disposition of all
or substantially all of the assets of the Company or the acquisition of the
stock or assets of another corporation, or other transaction (each, a “Business
Transaction”), unless, in any such case, (A) no Person (other than the Company,
any entity resulting from such Business Transaction or any employee benefit plan
(or related trust) sponsored or maintained by the Company, any Subsidiary or
such entity resulting from such Business Transaction) beneficially owns,
directly or indirectly, 35% or more of the combined voting power of the
then-outstanding shares of Voting Stock of the entity resulting from such
Business Transaction (or, if it is such resulting entity, the Company) and (B)
at least one-half of the members of the board of directors of the entity
resulting from such Business Transaction


2

--------------------------------------------------------------------------------




were Incumbent Directors at the time of the execution of the initial agreement
providing for such Business Transaction.
(f)“Code” means the Internal Revenue Code of 1986, as amended.
(g)“Competitive Activity” means the Executive’s participation, without the
written consent signed by an officer of the Company and authorized by the Board,
in the management of any business enterprise if (i) such enterprise engages in
substantial and direct competition with the Company and such enterprise’s sales
of any product or service competitive with any product or service of the Company
amounted to 10% of such enterprise’s net sales for its most recently completed
fiscal year and if the Company’s net sales of said product or service amounted
to 10% of the Company’s net sales for its most recently completed fiscal year or
(ii) the primary business done or intended to be done by such enterprise is in
direct competition with the business of providing facility services in any
geographic market in which the Company operates. “Competitive Activity” will not
include the mere ownership of securities in any such enterprise and the exercise
of rights appurtenant thereto, if such ownership is less than 5% of the
outstanding voting securities or units of such enterprise.
(h)“Employee Benefits” means the benefits and service credit for benefits as
provided under any and all employee retirement income and welfare benefit
policies, plans, programs or arrangements in which the Executive is entitled to
participate, including without limitation any stock option, performance share,
performance unit, stock purchase, stock appreciation, savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, deferred compensation, incentive compensation, group or other life,
health, medical/hospital or other insurance (whether funded by actual insurance
or self-insured by the Company or a Subsidiary), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or a Subsidiary, providing benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder immediately prior to a
Change in Control.
(i)“ERISA” means the Employee Retirement Income Security Act of 1976, as amended
(j)“Excess Parachute Payment” means a payment that creates an obligation for
Executive to pay excise taxes under Section 280G of the Code.
(k)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(l)“Good Reason” means the occurrence of one or more of the following events,
without the Executive’s prior written consent:
(i)Failure to elect or reelect or otherwise to maintain the Executive in the
office or the position he had with the Company immediately prior to a Change in
Control, or a substantially equivalent or better office or position than that
which he had with the Company immediately prior to the Change in Control, in
either such case


3

--------------------------------------------------------------------------------




with the Company, any legal successor to the Company or, if the Company merges
with or into another entity with substantial operations, with respect to the
business of the Company and its Subsidiaries substantially as conducted
immediately prior to the Change in Control;
(ii)Failure of the Company to remedy any of the following within 30 calendar
days after receipt by the Company of written notice thereof from the Executive:
(A) a significant adverse change in the nature or scope of the authorities,
powers or functions attached to the position with the Company which the
Executive held immediately prior to the Change in Control; (B) a material
reduction in the Executive’s Base Pay, (C) a material reduction in the
Executive’s Incentive Pay Opportunity or Incentive Pay Target, or (D) the
termination or denial of the Executive’s rights to material Employee Benefits or
a material reduction in the scope or value thereof, unless such termination or
reduction referred to in clauses (B), (C) or (D) applies on a substantially
similar basis to all executives of the Company and its parent entities or such
right is replaced with a right with a substantially similar scope or value;
(iii)The Company requires the Executive to change Executive’s principal location
of work by more than 35 miles (provided that the change of work location to the
Company’s headquarters in New York shall not constitute Good Reason);
(iv)In the event of the transfer of all or substantially all of the Company’s
business and/or assets, the failure of the successor or successors to which all
or substantially all of its business and/or assets have been transferred to
assume (by operation of law, agreement or otherwise) pursuant to Section 12
hereof all duties and obligations of the Company under this Agreement; or
(v)Without limiting the generality or effect of the foregoing, any material
breach of this Agreement or any Other Employment Agreement (as defined below) by
the Company or any successor thereto which is not remedied by the Company within
10 calendar days after receipt by the Company of written notice from the
Executive of such breach.
A termination of employment by the Executive for one of the reasons set forth in
clauses (i) - (iv) above, will not constitute “Good Reason” unless, within the
60-day period immediately following the occurrence of such Good Reason event,
the Executive has given written notice to the Company specifying in reasonable
detail the event or events relied upon for such termination and the Company has
not remedied such event or events within 30 days of the receipt of such notice,
and the Executive terminates employment within the 90-day period thereafter
(and, in any event, during the Severance Period). The Company and the Executive
may mutually waive in writing any of the foregoing provisions with respect to an
event or events that otherwise would constitute Good Reason.
(m)“Incumbent Directors” means the individuals who, as of the date hereof, are
Directors of the Company and any individual becoming a Director subsequent to
the date hereof whose election, nomination for election by the Company’s
shareholders or appointment was approved by a vote of at least two-thirds of the
then Incumbent Directors (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or


4

--------------------------------------------------------------------------------




threatened election contest (as described in Rule 14a-12(c) of the Exchange Act)
with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.
(n)“Incentive Pay” means compensation in addition to Base Pay determined by
reference to one or more performance measures, whether payable in cash,
securities or otherwise.
(o)“Incentive Pay Opportunity” means the maximum amount of Incentive Pay that
the Executive would receive pursuant to any Incentive Pay Plan in existence
immediately prior to a Change in Control (disregarding the effects of the Change
in Control, including without limitation increased depreciation or amortization,
financing expense and transaction costs), assuming satisfaction of all
thresholds or other conditions thereto established (i) prior to the Change in
Control or (ii) after the Change in Control either (A) with the Executive’s
specific prior written approval or (B) by action of a committee of the Board
comprised solely of Independent Directors.
(p)“Incentive Pay Plan” means any plan, program, agreement or arrangement
(excluding employee stock options, restricted stock or other rights the value of
which is determined solely by reference to the value of the Company’s common
stock).
(q)“Incentive Pay Target” means the amount or value of Incentive Pay the
Executive would have received assuming that the Incentive Pay Plans in effect
immediately prior to the Change in Control continue unchanged and are satisfied
at the target level and, if applicable, any conditions to entitlement to payment
at the target level thereunder that are not measured by the Company’s results of
operation are satisfied at the target level.
(r)“Independent Directors” means directors who qualify as “independent”
directors under then-applicable New York Stock Exchange rules applicable to
compensation committees (whether or not the Company’s securities continue to be
listed for trading thereon).
(s)“Other Agreement” means an agreement, contract or understanding (including
any option or equity plan or agreement) other than this Agreement, heretofore or
hereafter entered into by the Executive with the Company or any Subsidiary.
(t)“Retirement Plans” means the benefit plans of the Company that are intended
to be qualified under Section 401(a) of the Code and any supplemental executive
retirement benefit plan or any other plan that is a successor thereto as such
Retirement Plans were in effect immediately prior to the Change in Control and
if the Executive was a participant in such Retirement Plan immediately prior to
the Change in Control.
(u)“Section 162(m)” means Section 162(m) of the Code.
(v)“Section 409A” means Section 409A of the Code.
(w)“Severance Period” means the period of time commencing on the date of the
first occurrence of a Change in Control and continuing until the earlier of


5

--------------------------------------------------------------------------------




(i) the second anniversary of the occurrence of the Change in Control and (ii)
the Executive’s death.
(x)“Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding Voting Stock.
(y)“Termination Date” means the date on which the Executive’s employment is
terminated (the effective date of which will be the date of termination, or such
other date that may be specified by the Executive if the termination is pursuant
to Section 3(b)).
(z)“Voting Stock” means securities entitled to vote generally in the election of
directors.
(aa)“Welfare Benefits” means Employee Benefits that are provided under any
“welfare plan” (within the meaning of Section 3(1) of ERISA) of the Company, and
fringe benefits and other perquisites of employment, such as car allowances,
club dues, financial planning and product discounts.
2.
Operation of Agreement. This Agreement will be effective and binding immediately
upon its execution, but, anything in this Agreement to the contrary
notwithstanding, this Agreement will not be operative unless and until a Change
in Control occurs. Upon the occurrence of a Change in Control, without further
action, this Agreement will become immediately operative until the end of the
Severance Period; provided that if, prior to a Change in Control, the Executive
ceases for any reason to be a full-time employee of the Company, thereupon
without further action this Agreement will immediately terminate and be of no
further effect.

3.
Termination Following a Change in Control. (a) In the event of the occurrence of
a Change in Control, the Executive’s employment may be terminated by the Company
during the Severance Period and the Executive will be entitled to the benefits
provided by Section 4 unless such termination is the result of the occurrence of
one or more of the following events:

(i)the Executive’s death;
(ii)if the Executive becomes permanently disabled within the meaning of, and
begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, the Executive immediately prior
to the Change in Control; or
(iii)Cause.
If, during the Severance Period, the Executive’s employment is terminated by the
Company other than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii), the
Executive will be entitled to the benefits provided by Section 4; provided that
such termination constitutes a “separation from service” as defined in Section
409A.


6

--------------------------------------------------------------------------------




(a)In the event of the occurrence of a Change in Control, the Executive may
terminate employment with the Company for Good Reason, with the right to
severance compensation as provided in Section 4, regardless of whether any other
reason, other than Cause, for such termination exists or has occurred, including
without limitation other employment.
(b)Nothing in this Agreement will (i) be construed as creating an express or
implied contract of employment, changing the status of Executive as an employee
at will, giving Executive any right to be retained in the employ of the Company,
or giving Executive the right to any particular level of compensation or
benefits or (ii) interfere in any way with the right of the Company to terminate
the employment of the Executive at any time with or without Cause, subject in
either case to the obligations of the Company under this Agreement.
4.
Severance Compensation. (a) If, following the occurrence of a Change in Control,
the Company terminates the Executive’s employment during the Severance Period
other than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii), or if the
Executive terminates Executive’s employment pursuant to Section 3(b) (any such
termination, a “Triggering Termination”), then, provided that such Triggering
Termination constitutes a “separation from service” as defined in Section 409A,
the Company will pay to the Executive the amounts described in Annex A within
fifteen business days after the Termination Date (subject to the provisions of
subsection (d) of this Section).

(b) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the “prime
rate” as set forth from time to time during the relevant period in The Wall
Street Journal “Money Rates” column, plus 200 basis points, compounded monthly,
or, if less, the maximum rate legally allowed. Such interest will be payable as
it accrues on demand. Any change in such prime rate will be effective on and as
of the date of such change.
(c) Unless otherwise expressly provided by the applicable plan, program or
agreement, after the occurrence of a Change in Control, the Company will pay in
cash to the Executive a lump sum amount equal to the sum of (i) any unpaid
Incentive Pay that has been earned, accrued, allocated or awarded to the
Executive for any performance period that by its terms as in effect prior to a
Triggering Termination has been completed (any such period, a “Completed
Performance Period”) (regardless of whether payment of such compensation would
otherwise be contingent on the continuing performance of services by the
Executive) and (ii) the Pro Rata Portion of the Incentive Pay Target in effect
for any subsequent performance period. For this purpose, “Pro Rata Portion”
means (x) the number of days from and including the first day immediately
following the last day of the immediately preceding Completed Performance Period
to and including the Termination Date, divided by (y) the total number of days
in such subsequent performance period. Such payments will be made at the earlier
of (x) the date prescribed for payment pursuant to the applicable plan, program
or agreement and (y) within five business days after the Termination Date,


7

--------------------------------------------------------------------------------




and will be payable and calculated disregarding any otherwise applicable vesting
requirements.
(d) To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Executive’s termination of employment
shall instead be paid on the first business day after the date that is six
months following the Executive’s termination of employment (or upon the
Executive’s death, if earlier). In addition, for purposes of this Agreement,
each amount to be paid or benefit to be provided shall be construed as a
separate identified payment for purposes of Section 409A, and any payments
described in Annex A that are due within the “short-term deferral period” as
defined in Section 409A shall not be treated as deferred compensation unless
applicable law requires otherwise.
5.
Limitations on Payments and Benefits. Notwithstanding any provision of this
Agreement or any Other Agreement to the contrary (including without limitation
any lesser protection of Executive under any equity-based award agreement), if
any amount or benefit to be paid or provided under this Agreement or any Other
Agreement would be an Excess Parachute Payment (including after taking into
account the value, to the maximum extent permitted by Section 280G of the Code,
of the covenants in Section 9 hereof), but for the application of this sentence,
then the payments and benefits to be paid or provided under this Agreement and
any Other Agreement will be reduced to the minimum extent necessary (but in no
event to less than zero) so that no portion of any such payment or benefit, as
so reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction will not be made if such reduction would result in Executive
receiving an After-Tax Amount that is less than 90% of the After-Tax Amount of
the payments and benefits that he or she would have received under Section 4 or
under any Other Agreement without regard to this clause. Whether requested by
the Executive or the Company, the determination of whether any reduction in such
payments or benefits to be provided under this Agreement or otherwise is
required pursuant to the preceding sentence, and the value to be assigned to the
Executive’s covenants in Section 9 hereof for purposes of determining the
amount, if any, of the Excess Parachute Payment will be made at the expense of
the Company by the Company’s independent accountants or benefits consultant. The
fact that the Executive’s right to payments or benefits may be reduced by reason
of the limitations contained in this Section 5 will not of itself limit or
otherwise affect any other rights of the Executive pursuant to this Agreement or
any Other Agreement. In the event that any payment or benefit intended to be
provided is required to be reduced pursuant to this Section 5, then the Company
shall in good faith determine the appropriate treatment of payments or benefits,
consistent with the requirements of Section 409A that produces the most
advantageous economic outcome for the



8

--------------------------------------------------------------------------------




Executive, and its determination shall be final and binding on the Executive.
The Company will provide the Executive with all information reasonably required
or requested by the Executive to demonstrate to the Executive that it has
complied with the immediately preceding sentence.


6.
Executive Protections; Defend Trade Secrets Act. (a) Nothing in this Agreement
or otherwise limits Executive’s ability to communicate directly with and provide
information, including documents, not otherwise protected from disclosure by any
applicable law or privilege to the Securities and Exchange Commission (the
“SEC”), or any other federal, state or local governmental agency or commission
or self-regulatory organization (each such agency, commission or organization, a
“Government Agency”) regarding possible legal violations, without disclosure to
the Company. The Company may not retaliate against Executive for any of these
activities, and nothing in this Agreement requires Executive to waive any
monetary award or other relief that Executive might become entitled to from the
SEC or any other Government Agency.

(b) Pursuant to the Defend Trade Secrets Act of 2016, Executive and the Company
acknowledge and agree that Executive shall not have criminal or civil liability
under any federal or state trade secret law for the disclosure of a trade secret
that (i) is made (x) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and (y) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition and without limiting the
preceding sentence, if Executive files a lawsuit for retaliation by the Company
for reporting a suspected violation of law, Executive may disclose the trade
secret to Executive’s attorney and may use the trade secret information in the
court proceeding, if Executive (X) files any document containing the trade
secret under seal and (Y) does not disclose the trade secret, except pursuant to
court order.
7.
No Mitigation Obligation; Other Agreements (a) The Company hereby acknowledges
that it will be difficult and may be impossible for the Executive to find
reasonably comparable employment following the Termination Date. Accordingly,
the payment of the severance compensation by the Company to the Executive in
accordance with the terms of this Agreement is hereby acknowledged by the
Company to be reasonable, and the Executive will not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of the Executive hereunder or otherwise.

(b) A termination of employment pursuant to Section 3 will not affect any rights
that the Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company or Subsidiary providing Employee Benefits, which
rights will


9

--------------------------------------------------------------------------------




be governed by the terms thereof. To the extent that the Executive receives
payments by reason of his or her termination of employment pursuant to any other
employment or severance agreement or employee plan (collectively, “Other
Employment Agreements”), the amounts otherwise receivable under Section 4 will
be reduced by the amounts actually paid pursuant to the Other Employment
Agreements, but not below zero, to avoid duplication of payments so that the
total amount payable or value of benefits receivable hereunder and under the
Other Employment Agreements is not less than the amounts so payable or value so
receivable had such benefits been paid in full hereunder. In the event that this
Agreement conflicts with the terms of any equity award agreement, this Agreement
shall govern unless otherwise expressly stated in such equity award agreement.
8.
Legal Fees and Expenses. It is the intent of the Company that the Executive not
be required to incur legal fees and the related expenses associated with the
interpretation, enforcement or defense of Executive’s rights in connection with
any dispute arising under this Agreement because the cost and expense thereof
would substantially detract from the benefits intended to be extended to the
Executive hereunder. Accordingly, if it should appear to the Executive that the
Company has failed to comply with any of its obligations under this Agreement or
in the event that the Company or any other person takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
proceeding designed to deny, or to recover from, the Executive the benefits
provided or intended to be provided to the Executive hereunder, the Company
irrevocably authorizes the Executive from time to time to retain counsel of
Executive’s choice, at the expense of the Company as hereafter provided, to
advise and represent the Executive in connection with any such dispute or
proceeding. Without respect to whether the Executive prevails, in whole or in
part, in connection with any of the foregoing, the Company will pay and be
solely financially responsible for any and all reasonable attorneys’ and related
fees and expenses incurred by the Executive in connection with any of the
foregoing; provided that, in regard to such matters, the Executive has not acted
in bad faith or with no colorable claim of success. The Executive shall promptly
submit a written request for reimbursement of such expenses, but in no event
later than ninety days following the date on which such expenses were incurred,
accompanied by such evidence of fees and expenses incurred as the Company may
reasonably require, and such reimbursements will be made within thirty business
days after delivery of the Executive’s written requests for payment. For the
avoidance of doubt, (i) the amount of expenses eligible for reimbursement
provided to the Executive during any calendar year will not affect the amount of
expenses eligible for reimbursement provided to Executive in any other calendar
year; (ii) the reimbursements for expenses for which Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred; and
(iii) the right to payment or reimbursement may not be liquidated or exchanged
for any other benefit.



10

--------------------------------------------------------------------------------




9.
Competitive Activity; Confidentiality; Nonsolicitation. (a)     For the period
following the Termination Date specified in Paragraph (4) of Annex A (the
“Non-Competition Period”), subject to the Executive’s receipt of benefits under
Section 4, the Executive will not, without the prior written consent of the
Company, which consent will not be unreasonably withheld, engage in any
Competitive Activity.

(b)    The Company agrees that it will disclose to Executive its confidential or
proprietary information (as defined in this Section (b)) to the extent necessary
for Executive to carry out Executive’s obligations to the Company. The Executive
hereby covenants and agrees that, subject to Section 6(a), Executive will not,
without the prior written consent of the Company, during the term of his
employment with the Company and two years after the Termination Date disclose to
any person not employed by the Company, or use in connection with engaging in
competition with the Company, any confidential or proprietary information of the
Company. For purposes of this Agreement, the term “confidential or proprietary
information” will include all information of any nature and in any form that is
owned by the Company and that is not publicly available (other than by
Executive’s breach of this Section 9(b)) or generally known to persons engaged
in businesses similar or related to those of the Company. Confidential or
proprietary information will include, without limitation, the Company’s
financial matters, customers, employees, industry contracts, strategic business
plans, product development (or other proprietary product data), marketing plans,
and all other secrets and all other information of a confidential or proprietary
nature. For purposes of the preceding two sentences, the term “Company” will
also include any Subsidiary (collectively, the “Restricted Group”). The
obligations imposed by this Section 9(b) will be subject to Section 6(a) and
will not apply (i) during the term of his employment with the Company, in the
course of the business of and for the benefit of the Company and (ii) if such
confidential or proprietary information has become, through no fault of the
Executive, generally known to the public.
(c)     The Executive hereby covenants and agrees that, for a period ending one
year after the Termination Date, Executive will not, without the prior written
consent of the Company, which consent will not unreasonably be withheld as to
Executive’s personal assistant, on behalf of Executive or on behalf of any
person, firm or company, directly or indirectly, attempt to influence, persuade
or induce, or assist any other person in so persuading or inducing, any employee
of the Restricted Group to give up, or to not commence, employment or a business
relationship with the Restricted Group.
(d)     Executive and the Company agree that the covenants contained in this
Section 9 are reasonable under the circumstances and subject to the provisions
of Section 15 of this Agreement. Executive acknowledges and agrees that the
remedy at law available to the Company for breach of any of Executive’s
obligations under this Section 9 would be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, Executive acknowledges, consents and agrees that, in
addition to any other rights or remedies that the Company may have at law, in
equity or under this Agreement, upon adequate proof of Executive’s violation of
any such provision of this Agreement, the Company will be entitled to immediate
injunctive relief and may obtain a temporary order restraining any threatened or
further breach, without the necessity of proof of actual damage.


11

--------------------------------------------------------------------------------




10.
Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control.

11.
Withholding of Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

12.
Successors and Binding Agreement. (a) The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, by agreement in form and substance reasonably satisfactory to the
Executive (to the extent not assumed by operation of law), expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement will be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
12(a) and 12(b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 12(c), the Company will have no liability to
pay any amount so attempted to be assigned, transferred or delegated.
13.
Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a



12

--------------------------------------------------------------------------------




nationally recognized overnight courier service such as FedEx or UPS, addressed
to the Company (to the attention of the Secretary of the Company) at its
principal executive office and to the Executive at Executive’s principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.
14.
Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware and federal law, without giving effect
to the principles of conflict of laws of such State, except as expressly
provided herein. In the event the Company exercises its discretion under Section
9(d) to bring an action to enforce the covenants contained in Section 9 in a
court of competent jurisdiction where the Executive has breached or threatened
to breach such covenants, and in no other event, the parties agree that the
court may apply the law of the jurisdiction in which such action is pending in
order to enforce the covenants to the fullest extent permissible.

15.
Validity. If any provision of this Agreement or the application of any provision
hereof to any person or circumstance is held invalid, unenforceable or otherwise
illegal, including without limitation Section 9, the remainder of this Agreement
and the application of such provision to any other person or circumstance will
not be affected, and the provision so held to be invalid, unenforceable or
otherwise illegal will be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid or legal. If any covenant in Section 9
should be deemed invalid, illegal or unenforceable because its time,
geographical area, or restricted activity, is considered excessive, such
covenant will be modified to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.

16.
Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. The headings
used in this Agreement are intended for convenience or reference only and will
not in any manner amplify, limit, modify or otherwise be used in the
construction or interpretation of any provision of this Agreement. References to
Sections are to Sections of this Agreement. References



13

--------------------------------------------------------------------------------




to Paragraphs are to Paragraphs of an Annex to this Agreement. Any reference in
this Agreement to a provision of a statute, rule or regulation will also include
any successor provision thereto.
17.
Survival. Notwithstanding any provision of this Agreement to the contrary, the
parties’ respective rights and obligations under Sections 3(c), 4, 5, 6, 7, 8,
9, 10, 11, 12(b), 17 and 19 will survive any termination or expiration of this
Agreement or the termination of the Executive’s employment following a Change in
Control for any reason whatsoever.

18.
Beneficiaries. The Executive will be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following the Executive’s
death, and may change such election, in either case by giving the Company
written notice thereof in accordance with Section 13. In the event of the
Executive’s death or a judicial determination of the Executive’s incompetence,
reference in this Agreement to the “Executive” will be deemed, where
appropriate, to the Executive’s beneficiary, estate or other legal
representative.

19.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

20.
Section 409A. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A. This Agreement will be administered
in a manner consistent with this intent, and any provision that would cause the
Agreement to fail to satisfy Section 409A will have no force and effect until
amended to comply with Section 409A (which amendment may be retroactive to the
extent permitted by Section 409A and may be made by the Company without the
consent of the Executive).



14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.


Executive:    Scott Giacobbe


Signature:     /s/ Scott Giacobbe                    
Date:         October 17, 2017                    
Company:    ABM Industries Incorporated
Signature:     /s/ David R. Goodes                    
Name, Title: David R. Goodes, Chief Human Resources Officer    
Date:         October 17, 2017                    






























































15

--------------------------------------------------------------------------------




Annex A
SEVERANCE COMPENSATION, ETC.
(1)A lump sum payment in an amount equal to two and one-half (2.5) times the sum
of (A) Base Pay (at the rate in effect for the year in which the Termination
Date occurs), plus (B) Incentive Pay Target (or, if the Incentive Pay Target
shall not have been established or shall be reduced after a Change in Control,
the highest aggregate Incentive Pay Target as in effect for any of the three
fiscal years immediately preceding the year in which the Change in Control
occurred).
(2)Executive’s then-outstanding equity-based awards under the Equity Plan
(including any awards issued by an acquirer or successor to the Company in
exchange or substitution for such awards) will not be forfeited but will become
fully vested; provided that any performance awards with respect to then-ongoing
performance periods shall be vested with respect to the number of shares that
would have become earned and vested if the target level of performance was met.
(3)In lieu of providing any continuation of Welfare Benefits to the Executive
and his or her dependents following the Termination Date (it being understood
that this is not intended to supersede any right of the Executive and his or her
dependents to COBRA continuation following the Termination Date), a lump sum
payment in an amount equal to the present value of such Welfare Benefits, if
such Welfare Benefits were provided for a period of 18 months following the
Termination Date. For purposes of the immediately preceding sentence, the value
of such Welfare Benefits shall be measured immediately prior to the Termination
Date; provided that, to the extent applicable for purposes of calculating
service or age to determine the value of such Welfare Benefits, assuming that
the Executive had remained actively employed on a full-time basis for a period
of 18 months following the Termination Date).
(4)The Non-Competition Period contemplated by Section 9(a) will be 12 months
from the Termination Date.
                    


16